Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 1 of 17 PageID #: 1


        ORIGINAL
UNITED STATES DISTRICT COURT
                                                            cv
EASTERN DISTRICT OF NEW YORK


NUR TALANT-UULU                                                                    Complaint
Plaintiff,                                                                         Jury Trial: Yes

-against-                                                                COGAN, J,
NORTHSTAR LOCATION SERVICES LLC
Defendant



                                          Preliminary Statement

    1 This is an action for damages brought from violations of the Fair Debt Coliection Practices Act

         ("FDCPA")15 use §1692 et segand the Fair Credit Reporting Act ("FCRA")15 USC §1681 et

         seq




                                                  Parties


    2 Plaintiff Nur Talant-Uuiu {hereinafter "Plaintiff' or "Nur"), is a natural person and a citizen of

         the State of New York who resides within this district His current address is 1925 Quentin Rd.

         Apt 6/v\, Brooklyn, NY 11229. Plaintiff is a "consumer" as that term is defined by 15 USC §

         1692a(3).

    3. Upon information and belief, Defendant's Northstar Location Services LLC (hereinafter

         "Northstar") principal place of business is located at 4285 Genesee Street Cheektowaga, NY

         14225-1943. Defendant Northstar regularly collects or attempts to collect debts owed to or

         alleged to be owed to others.




                                                                                      APR 0 9 2019

                                                                             PRO SE OFFICE
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 2 of 17 PageID #: 2




   4. The principal purpose of Northstar is the collection of debts using the mail and telephone.

       Defendant is a "debt collector" as that term Is defined by the FDCPA,15 U.SC § 1692(a)(6).



                                           Jurisdiction and Venue


   5. The jurisdiction of this Court Is conferred by 28 U.S.C. §1331,15 U.S.C. 1692k(d) and 15 U.SC.

       §1681p.

   6. Venue Is proper In this district pursuant to 28 U.S.C § 1391(b), as the acts and transactions that

       give rise to this action occurred, in substantial part, In this district.

                                                 Factual Allegations
                                                       (FDCPA)

   7. The alleged debt that Defendant sought to collect from Plaintiff Is a consumer debt

   8. The Debt arose out of a transaction In which the money, property. Insurance or services which

       are the subject of the transaction are primarily for personal, family or household purposes,

       related to a personal Discover Bank credit card.

   9. Upon information and belief, on a date better known by Defendant Northstar began to attempt

       to collect an alleged consumer debt from the Plaintiff.

   10. On or about April 9,2018, Plaintiff received a collection letter from Defendant seeking to collect

       a balance allegedly Incurred for personal purposes.(See Exhibit 1)

   11 Exhibit 1 states the balance of the Debt to be $74452

   12 The said letter represented two settlement offers which stated: 1 Payment of $22336, which

       Is 30% of the current balance due by 04/26/18" and           3 Payments of $86.86, which Is 35% of

       the current balance due by 04/26/18,05/26/18, and 06/26/18".
   13. The collection letter also stated:"We are not obligated to renew this offer."
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 3 of 17 PageID #: 3




   14. Defendant stated the above language in order to create a sense of urgency In Plaintiff and make

       him think that he was under a deadline to pay the debt

   15. Defendant's letter is misleading and deceptive in that its statements imply a time deadline

   16. Defendant's letter contained an offer to settle by a specified date and made it appear that such

       an offer is a "one-time, take-it-or-leave-it offer," when in fact the debt holder is prepared to

       make other offers after the expiration date, the letter contains a false statement in violation of

       the FDCPA

   17. Upon information and belief, there was no time deadline; rather. Defendant made these

       statements solely to create a false sense of urgency by the Plaintiff.

   18. At all times herein. Defendant's written communications to Plaintiff were false, deceptive, and

       misleading.

   19. Defendant violated 15 US.C § 1692d of the FDCPA by harassing Plaintiff in connection with the

       collection of an alleged debt

   20. Defendant violated 15 U.S.C. §§ 1692e and 1692e{10) of the FDCPA by using false, deceptive, or

       misleading representations or means in connection with the collection of a debt

   2L Defendant violated 15 U.S.C. § 1692f of the FDCPA by using unfair or unconscionable means to

       collect or attempt to collect a debt

   22 Section 1692d provides that a debt collector "may not engage in any conduct the natural

       consequence of which is to harass, oppress, or abuse any person in connection with the collection

       of a debt" See 15 U.S.C. §1692d. The proper legal standard under §1692d takes into consideration

       the fact that "[wjhether a consumer is more or less likely to be harassed, oppressed, or abused

       by certain debt collection practices does not reiate solely to the consumer's relative
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 4 of 17 PageID #: 4




       sophistication." Courts instead use a standard analogous to the least sophisticated consumer

       standard, which requires "claims under § 1692d should be viewed from the perspective of a

       consumer whose circumstances makes him relatively more susceptible to harassment, oppression,

       or abuse."

   23. Sections 1692e and 1692e(10) prohibit the use of any false representation or deceptive means to

       collect or attempt to collect any debt or to obtain information concerning a consumer. This

       general prohibition is intended to cover the deceptive collection acts and practices that do not
       fit the specific prohibitions given in the subsections of this section, as it would be impossible for

       Congress to foresee and list every type of deceptive collection misbehavior.

   24. Defendant's use of an illusory and arbitrary deadline was meant to deceive the Plaintiff to make a

       prompt payment

   25. Defendant claimed that its settlement offer in the said letter was strictly contingent upon

       payment being received in the amount(s) stated in the said letter by the due date stated, but

       upon information and belief. Defendant's time deadline is artificial. The Defendant intended to give
       the false impression that if the consumer does not pay the settlement offer by the deadline,

       then the consumer will have no further chance to settle their debt for less than the full amount

   26. Upon information and belief, the original creditor did not put any limitations on the time within

       which Plaintiff could accept an offer.

   27. The inclusion of a deadline in a settlement offer itself does not violate the FDCPA. However, in

       order to act consistently with 1692e,the debt collector "may not be deceitful in the presentation

       of the settlement offer."
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 5 of 17 PageID #: 5




   28. Where a debt collection letter contains an offer to settle by a specified date and makes it

       appear therein that such offer is a "one-time, take-it-or-leave-it offer", when in fact the debt

       holder is prepared to make other offers after the expiration date,the letter contains a false

       statement in violation of the FDCPA


   29. A letter that leaves a consumer with such a false impression violates 1692e because an

       unsophisticated consumer may think that if they don't pay by the deadline, they will have no

       further chance to settle their debt for less than the full amount

   30. Section 1692f of the FDCPA provides that a debt collector may not use "unfair or unconscionable

       means to collect or attempt to collect any debt" 15 U.S.C. §1692f. Section 1692f then goes on to

       enumerate eight particular practices which are unfair or unconscionable. However,§ 1692f is not

       limited by this list of eight practices, and prohibits all unfair or unconscionable conduct on the

       part of a debt collector.

   31 A claim under FDCPA provision prohibiting debt collector from "using unfair or unconscionable

       means to collect or attempt to collect any debt" should be viewed through lens of the

       "least-sophisticated consumer."

   32 The clear intention of the said letter is to pressure the Plaintiff to come up with money before

       the illusory misleading deadline runs out

   33. Defendant as a matter of pattern and practice, mails letters, or causes the mailing of letters, to

       debtors using language substantially similar or materially identical to that utilized by Defendant in

       mailing the above-cited letter to the Plaintiff.

   34. The letters the Defendant mails, or causes to be mailed, are produced by Defendant's concerted

       efforts and integrated or shared technologies including computer programs.
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 6 of 17 PageID #: 6




       mailing houses, and eiectronic databases.

   35. The said letter is a standardized form letter.

   36. Defendant's letter and conduct is in violation of IS U.SC §§ 1692d, 1692e, 1692e{10) and 1692f for

       engaging in deceptive, misleading, and unfair practices.

   37. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of Defendants.

   38. Plaintiff suffered actual harm by being the target of the Defendant's misleading debt collection

       communications


   39. Defendants violated the Plaintiffs right not to be the target of misleading debt collection

       communications


   40. Defendants violated the Plaintiffs right to a truthful and fair debt collection process.

   41 Defendants used materially false, deceptive, misleading representations and means in its

       attempted collection of Plaintiffs alleged debt

   42 Defendant's communications were designed to cause the debtor to suffer a harmful disadvantage

       in charting a course of action in response to Defendant's collection efforts.

   43. The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of their

       rights, the act enables them to understand, make informed decisions about, and participate fully

       and meaningfully in the debt collection process. The purpose of the FDCPA is to provide
       information that helps consumers to choose intelligently. The Defendants' false representations

       misled the Plaintiff in a manner that deprived him of his right to enjoy these benefits, these

       materially misleading statements trigger liability under section 1692e of the Act

   44. These deceptive communications additionally violated the FDCPA since they frustrate the

       consumer s ability to intelligently choose his or her response.
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 7 of 17 PageID #: 7




   45. As an actual and proximate result of the acts and omissions of Northstar Location Services LLC,

       Plaintiff has suffered including but not limited to, mental anguish, stress, fear, emotional stress,

       acute embarrassment and humiliation for which he should be compensated in an amount to be

       established by a jury at trial.



                                                      COUNT I
                                 Violations of the Fair Debt Collection Practices Act


   46. Plaintiff repeats, reiterates, and incorporates the allegations contained in paragraphs numbered

       one (1) through forty six (46) herein with the same force and effect as if the same were set

       forth at length herein.

   47. The language in the letter (Attached as Exhibit 1) states '^Settling a debt for less that the balance

       owed may have tax consequences and Discover may file a 1099C form." could reasonably be

       understood by the least sophisticated consumer to mean that IRS regulations require that

       Discover Bank report all forgiveness of debt

   48. The statement "Discover may file a 1099C form" is false, deceptive and misleading, by giving

       erroneous and incomplete tax information because in actual fact and according to IRS regulations.

       Discover "will not" report to the IRS forgiveness of debt of less

       than $600.(Emphasis added)

   49. As per IRS regulations, a 1099C may be required to be filed only for debt forgiveness of

       $600.00 or more. The settlement agreement offered to Plaintiff in Exhibit 1 results in

       debt forgiveness of only $22336 for the first option or $26058 for the second option.

       Therefore, Northstar's statement that "Discover may file a 1099C form" is false,

       deceptive and misleading and a violation of the FDCPA
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 8 of 17 PageID #: 8




   50. Discover Bank could not be required to file a 1099C for forgiveness of

       debt of $22336 or $26038.

   51 The use of the words ''Settling a debt for less that the balance owed may have tax consequences

       and Discover may file a 1099C form" is an attempt by Northstar to make the

       Plaintiff think that the IRS requires the reporting of all forgiveness of debt.

   52 The Defendant tends to give erroneous and/or incomplete tax advice to Plaintiff.

   53. Such a statement in a collection letter suggests to the least sophisticated consumer that

       failure to pay will get the consumer into trouble with the IRS.

   54. The least sophisticated consumer would likely be deceived into believing that there

       would be a tax consequence if he accepted Defendant's offer, such a belief would be

       false.


   55. Plaintiff asserts that the Defendants' collection actions and conduct In an attempt to collect

       alleged debt violated 15 U.S.C §§ 1692d, 1692e, 1692e(2), 1692e{10). 1692g and 1692f by engaging in

       deceptive, misleading, and unfair practices.

   56. Defendant violated the FDCPA. Defendant's violations with respect to the above said means to

       collect or attempt to collect alleged debt include, but are not limited to,the following:

       (a) Engaging in conduct the natural consequence of which is to harass, oppress, or abuse any

       person in connection with the collection of a debt, in violation of 15 U.S.C § 1692d;

      (b)15 U.S.C § 1692e Any other false, deceptive, or misleading representation or means in

       connection with the debt collection;

       (c) Using a false representation or deceptive means to collect or attempt to collect any debt or

       to obtain information concerning a consumer, in violation of 15 U.S.C § 1692e{10);
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 9 of 17 PageID #: 9




        (d) Responding to a consumer's request to validate a debt pursuant to section 15 U.S.C §16929

        with Incomplete Information in violation of §15 U.S.C 1692f.

    57. Section 1692(k) of the FDCPA states;

        "(a) Amount of damages

        Except as otherwise provided by this section, any debt collector who falls to comply with any

        provision of this title with respect to any person Is liable to such person in an

        amount equal to the sum of—

        (1) any actual damage sustained by such person as a result of such failure;

        (2)(A) In the case of any action by an Individual, such additional damages as the court may allow,

        but not exceeding $1,000;"

    58. Collection attempts, such as those made by the Defendant are to be evaluated by the objective

        standard of the hypothetical "least sophisticated consumer."

    59. Because the Defendant violated numerous provisions of the Fair Debt Collection Practices Act,

        the Plaintiff Is entitled to actual and statutory damages In accordance with the Fair Debt

        Collection Practices Act




 WHEREFORE. Plaintiff respectfully requests preliminary and permanent injunctlve relief, and that this

Court enter judgment In his favor and against the Defendant Northstar Location Services LLC. and award

damages,for which let execution Issue, as follows:

(a) Statutory damages provided under the FDCPA.15 U.SC.§ 1692{k) In the amount of 1,000$;

(b) Actual damages, pursuant to 15 U.S.C §1692k;

(c) Attorney fees, litigation expenses and costs incurred In bringing this action; and
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 10 of 17 PageID #: 10




 (d) Any other relief that this Court deems appropriate and just under the circumstances.




                                          FACTUAL ALLEGATIONS
                                                   {FCRA)

     60. Plaintiff is a consumer within the meaning of the FCRA,15 U.S.C. §1681a{c)

     61 TransUnion is a credit reporting agency (hereinafter "CRA") within the meaning of the FCRA.15

         U.SC §1681a(f).

     62 Consumer credit report is a consumer credit report within the meaning of the FCRA,15 U.SC

         §1681a(d).

     63. Northstar is a furnisher of information governed by the FCRA,15 U.SC § 1681s-2

     64. Upon information and belief, Northstar is regularly engaged,for profit, in the collection of debts

         allegedly owed by consumers through its agents, subsidiaries or affiliates.

     65. The FCRA.15 U.S.C. §1681b defines the permissible purposes for which a person may obtain a

         consumer credit report

     66. Such permissibie purposes as defined by 15 U.SC §1681b are generaily, if the consumer makes

         application for credit, makes application for employment,for underwriting of insurance involving

         the consumer, or is offered a bona fide offer of credit as a result of the inquiry.

     67. Plaintiff has never had any business relationship, dealings or any accounts with, made application

         for credit from, made application for employment with, appiied for insurance from, or received a

         bona fide offer of credit from the Defendant Northstar.




                                                     10
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 11 of 17 PageID #: 11




                                                 COUNT II
                                Violation of the Fair Credit Reporting Act


    68. Plaintiff repeats, reiterates, and incorporates the allegations contained in paragraphs above with

        the same force and effect as if the same were set forth at length herein.

    69. On November 03,2017 Northstar obtained the TransUnion consumer credit report for Plaintiff

        without a permissible purpose in violation of the FCRA,15 U.S.C. §1681b.{See page 9 of Exhibit 2)

    70. At no time did the Plaintiff give his consent for Northstar to acquire his consumer credit report

        from any credit reporting agency.

    71 The actions of Defendant obtaining the consumer credit report of Plaintiff without a permissible

        purpose or Plaintiffs consent was a willful violation of the FCRA,15 U.S.C §1681b and an

        egregious violation of the Plaintiffs right to privacy.

    72 The actions of Defendant obtaining the consumer credit report of Plaintiff without a permissible

        purpose or Plaintiffs consent was a negligent violation of the FCRA,15 U.S.C §1681b and an

        egregious violation of the Plaintiffs right to privacy.

    73. The Defendant had the duty to properly ascertain if there was any legitimate permissible

        purpose before obtaining Plaintiffs credit report and Defendant breached said duty by failing to

        do so. There was no account that the Defendant had any right to collect to have had permissible

        purpose to obtain Plaintiffs credit report and therefore Plaintiff is entitled to damages.




                                                      11
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 12 of 17 PageID #: 12




    74. As a result of Northstar's willful practice of violating the FCRA, Northstar is liable under FCRA,

         15 U.SC §1681n for actual, statutory and punitive damages in an amount sufficient to deter

         Northstar from engaging in this kind of illegal practice in the future.



      WHEREFORE, Plaintiff respectfully requests judgement for damages against Northstar Location

 Services LLC and $1,000 for actual damages, statutory damages, and punitive damages, attorney's fees

 and costs, and any other relief that this Court deems appropriate and Just under the circumstances,

 pursuant to IS U.S.C §1681n and 15 U.S.C §1681o.



                                          DEMAND FOR JURY TRIAL


              Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.



                                           Certification and Closing

 Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,

 information, and belief that this complaint:(1) is not being presented for an improper purpose, such as to

 harass, cause unnecessary delay, or needlessly increase the cost of litigation;(2) is supported by existing

 law or by a nonfrivolous argument for extending, modifying, or reversing existing law;(3) the factual

 contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support

 after a reasonable opportunity for further investigation or discover/, and (4) the complaint otherwise

 complies with the requirements of Rule 11.




                                                       12
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 13 of 17 PageID #: 13




I agree to provide the Oerk's Office with any changes to my address where case-related papers may

be served. I understand that my failure to keep a current address on fiie with the Oerk's Office may

result in the dismissal of my case.

Date of signing:                .20-Z^
Signature of Plaintiff

Printed Name of Plaintiff             ^U!^




                                                    13
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 14 of 17 PageID #: 14




                        EXHIBIT 1




                                     14
       Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 15NORTHSTAR
                                                                    of 17 PageID #: 15
           4285 Genesee Street                                                                    LOCATION SERVICES, LLC
           Cheektowaga, NY 14225-1943                                                                   1-866-224-9825
                                                                                                Hours Mon-Thurs 8AM-10PM ET,
                                                                                              FrI 8AM-8PM ET, Sat 8AM-12PM ET
                                                                                      Creditor: Discover Bank
           April 6, 2018                                                              Account #: ********4353
                                                                                      Balance: $744.52
                                                                                      Amount Remitted: $

           201700000885144-SP3

                                1 MB   *A-01-M2N-AM-01304-6



        NUR TALANT
        1925 QUENTIN RD APT 6M                                                         NORTHSTAR LOCATION SERVICES, LLC
        BROOKLYN NY 11229-2359
                                                                                      ATTN: FINANCIAL SERVICES DEPT.
                                                                                      PO BOX 49
                                                                                      BOWMANSVILLE NY 14026-0049




                                           To ensurej^roj^er credit, returri thls pqrtion^^

                     Creditor                                      Account #                       Balance          Amount Remitted

                  Discover Bank                                                                    $744.52

We have been authorized by our client, Discover Bank, to offer you an opportunity to settle your account. If ypu wish to take
advantage of a settlement offer, you must select one of the following options:
           1 payment of $223.36, which is 30% of the current balance due by 04/26/18.
        - 3 payments of $86.86, which is 35% of the current balance due by 04/26/18, 05/26/18, and 06/26/18.
Detach and submit the top portion of this letter along with your payment or if you prefer to pay by Check-by-Phone or Master
CardA/isa, you may contact our office at 1-866-224-9825 to make arrangements. You may also visit our website at
https://www.aotonls.com to make a payment.

Please be advised that if this item does not clear through your bank, this settlement offer will be considered null and void. We
are not obligated to renew this offer.
Settling a debt for less than the balance owed may have tax consequences and Discover may file a 1099C form. We cannot
provide.you with tax advice. If you have any questions, Discover encourages you to consult a tax adviser of your choosing.
This communication is from a debt collector and is an attempt to collect a debt. Any information obtained will be used for that
purpose.

To make paying your account more convenient we offer the following payment options:
  •Gheck-by-phone at 1 -866-224-9825              •Web Pay at https://www.aotonls.com
  • MoneyGram ExpressPayment                      •Pay in person at our office
  •Credit or Debit Card                                       • Enclose your payment in the envelope

You may contact David Evtimovski toll free at 1-866-224-9825 to make your payment.


This collection agency is licensed by the Department of Consumer Affairs, the City of New York License # 1179143.




                                              S!
                                              ACA
Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 16 of 17 PageID #: 16




                        EXHIBIT 2




                                      15
            Case 1:19-cv-02060-BMC-CLP Document 1 Filed 04/09/19 Page 17 of 17 PageID #: 17




Re quested On;09/10/2018
                                                                                            Requested On:08/14/2018.05/03/2018



2ND FACTACT FREE DISC
                                                                                            500 SUMMIT LAKE
PC)BOX 1000
CHESTER.PA 19016                                                                            SUITE 400
                                                                                            lU'lULI DULU'l. H'l' 19839
Phone number not available
                                                                                            (800)501-0909
Re quested On:08/14/2018
                                                                                            Requested On:08/09/2018



F/i CTACT FREE DISCLOSURE
                                                                                            noooHonTiioiDCDniiifD
PC)80X1000
CHESTER. PA 19016                                                                           SUITE 300
(8C0)916-8800                                                                               SAN DIEGO. CA 92108
                                                                                            (800)825-8131
Requested On: 05/03/2018




                                                                                                                               aso
500 SUMMIT LAKE DRIVE
<#tLI liULUU, H'l' 10000                                                                    NORFOLK. VA 23502
(8C 0)501-0909                                                                              (844)675-3407

Requested On:02/12/2018                                                                      nuquuulmi 8iii OQj'O ti'00<0



AFeS NATIONAL SERVICES                                                                      TRANSUNION INTERACTIVE IN
PCS 463023                                                                                   100 CROSS ST
ESCONDIDO. CA 92046                                                                          STE 202
(800)936-7214                                                                                SAN LUIS OBISPO,CA 93401
                                                                                            (844)580-6816
Requested On: 12/15/2017
                                                                                             Requested On: 12/08/2017



NORTHSTAR PRIM CRED CRDS
4235 GENESEE STREET
CHEEKTOWAGA. NY 14225                                                                        AMHERST, NY 14228
Phone number not available                                                                  (800)486-9164

Requested On; 11/03/2017                                                                     Requested On:09/08/2017


                                                                                             MfinanTi i¥ niinncQQjW

3451 HARRY S TRUMAN BLVD                                                                     26000 CANNON RD
ST CHARLES. MO 63301                                                                        CLEVELAND, OH 44146
(800)521-3236                                                                               (440)735-5100

Requested On:05/12/2017                                                                      Requested On:03/22/2017




  Additional Information

 The following disclosure of information might pertain to you. This additional information may include Special Messages. Office of Foreign Assets Confrol {"OFAC")I
 Matches. Inquiry Analysis. Military Lending Act("MLA")Covered Borrower Information, and/or Third Party Supplemental Information. Authorized parties may also rt
 intimation below from TransUnion.




                                                                                          Page 9 of 14
